Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawal Allowable Subject Matter
Allowable subject matter of claims 1, 3, 5-14 has been withdraw according further consideration. The examiner regrets any inconvenient.  The rejection disclosed as follow:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3, 5-15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nordh et al (US 2011/0297671) in view of Niklasson et al (US 2011/0297672) both previously cited.  Regarding claims 1 and 9-11, Nordh discloses microwave heating apparatus with rotatable antenna and method thereof comprising a cavity (150); a first microwave supply system configured to supply microwaves to a .
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Graves et al (US 2003/0024925) discloses speedcooking oven including a convection/bake mode.
Response to Amendment
Applicant’s arguments with respect to claim(s) 1, 3, 5-15 and 18-20 have been considered but are moot in new ground of rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        January 18, 2022